AFTER REMANDMENT
BOWEN, Judge.
In compliance with the direction of the Supreme Court of Alabama in Clisby v. *99State, 456 So.2d 95 (Ala.1983), this cause is remanded for the trial court’s reconsideration of its handling of Dr. Estock’s report in view of the holdings of Estelle v. Smith, 451 U.S. 454, 101 S.Ct. 1866, 68 L.Ed.2d 359 (1981), and Proffitt v. Wainwright, 685 F.2d 1227 (11th Cir.1982).
REMANDED WITH DIRECTIONS.
Appeal after remand, Ala.Cr.App., 456 So.2d 99.
DeCARLO, P.J., and TYSON and HARRIS. JJ., concur.